DETAILED ACTION
Claim Status
	Applicant’s amendment filed March 11, 2021 has been entered. Claims 5-10, 14, 16, 19-20, 22-23, 27-31, 33-42, 44-47, 49 and 51 are cancelled. Claims 1-4, 11-13, 15, 17-18, 21, 24-26, 32, 43, 48 and 50 are pending. Claims 43 and 48 are withdrawn. Claims 1-4, 11-13, 15, 17-18, 21, 24-26, 32 and 50 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4, 11-13, 15, 17-18, 21, 24-26, 32 and 50, in the reply filed on August 11, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 43 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 11, 2020.

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 1-4, 11-13, 15, 17-18, 21, 24-26, 32 and 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to claim 1 to recite “an RNA”, claim 11 to recite “DNA-targeting sequence”, eliminate the ranges in claim 18, and claim 50 to recite “a first vector encoding”.

Claim Rejections - 35 USC § 103 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 11-13, 15, 17-18, 21, 24-26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalatan et al. (Engineering Complex Synthetic Transcriptional Programs with CRISPR RNA Scaffolds; Cell; Vol. 160, Nos. 1-2, pp. 339-350, published online December 18, 2014, provided in an IDS, and supplemental data), as evidenced by Qi et al. (Repurposing CRISPR as an RNA-Guided Platform for Sequence-Specific Control of Gene Expression; Cell, Vol. 152, No. 5, pp. 1173-1183, published February 28, 2013) in view of Wang et al. (US 2013/0129701 A1, published May 23, 2013). This rejection is maintained but has been modified to address Applicant’s amendment to claims 1, 11 and 18.
Zalatan et al. is directed to transcription regulation and describes a sgRNA comprising: (1) a DNA-targeting sequence that is complementary to a target polynucleotide sequence (sgRNA targeting, figure 1, right side); (2) a Cas9-binding sequence (dCas9 binding, figure 1, right side); and, (3) one or more copies of a RNA binding site, wherein each of said one or more copies of the RNA binding site binds to the same or a different RNA binding domain (effector recruitment, figure 1, right side); wherein a Cas9 protein is capable of forming a complex with the polynucleotide by binding to the Cas9-binding sequence (claim 1), wherein the Cas9 protein is a nuclease-deficient dCas9 protein that retains DNA-binding ability when complexed with the sgRNA (a catalytically inactive Cas9 (dCas9) protein, which lacks endonuclease activity, can be used to flexibly target many loci in parallel by using Cas9-binding guide claim 2), wherein the DNA-targeting sequence; (1) base-pairs with the target polynucleotide sequence when the Cas9 protein is complexed with the sgRNA; or, (2) is complementary to the target polynucleotide sequence over 20 nts (a 20 nucleotide variable DNA-targeting sequence and two structured RNA domains-dCas9-binding and 3’ tracrRNA-which are necessary for proper structure formation and binding to Cas9; page 341, first column, third paragraph) (claim 3), wherein the target polynucleotide sequence; (1) comprises or is adjacent to a transcription regulatory element (scRNAs targeting the tet operator; page 341, first column, fourth paragraph) (claim 4), wherein the DNA-targeting sequence has a 5’ end nucleotide G (human sgRNA, page 26 of Zalatan et al., supplemental material) (claim 11) further comprising a linker sequence linking the DNA-targeting sequence to the Cas9-binding sequence (Zalatan et al. teach that the sgRNAs were described by Qi et al.; extended experimental procedures, page 26 of the document. Qi et al. show the structure of the sgRNA which has a nucleotide separating the DNA-binding domain and the Cas9 binding domain; figure 2B. Therefore, Zalatan et al. teach a linker sequence linking the DNA-targeting sequence to the Cas9-binding sequence) (claim 12), wherein the Cas9-binding sequence; (1) forms a hairpin structure (two structured RNA domains-dCas9-binding and 3’ tracrRNA; page 341, first column, third paragraph) (claim 13), wherein the Cas9 protein is a Cas9 nickase or a dCas9 protein that lacks endonuclease activity (a catalytically inactive Cas9 (dCas9) protein, which lacks endonuclease activity, can be used to flexibly target many loci in parallel by using Cas9-binding guide RNAs that recognize target DNA sequences; page 339, second column, second paragraph) due to claim 15), and a vector encoding the sgRNA (sgRNA constructs were expressed from the pRS316 CEN/ARS plasmid; page 349, first column, fourth paragraph) (claim 21), or a plurality of vectors (sgRNA constructs were expressed from the pRS316 CEN/ARS plasmid; page 349, first column, fourth paragraph), wherein two of the vectors differ in the encoded sgRNAs in their respective DNA-targeting sequences (sgRNA target sites are listed; page 349, second column, first paragraph) (claim 24). Zalatan et al. also describe a complex comprising the sgRNA, and the Cas9 protein (to encode both target and function in a scaffold RNA, sgRNA molecules are extended with additional domains to recruit RNA-binding proteins that are fused to functional effectors; figure 1 legend, figure 1, right side) (claim 25), further comprising one or more RNA binding domains bound to said one or more RNA binding sites (to encode both target and function in a scaffold RNA, sgRNA molecules are extended with additional domains to recruit RNA-binding proteins that are fused to functional effectors; figure 1 legend, figure 1, right side) (claim 26) and a host cell comprising the vector comprising the sgRNA (we first tested the CRISPR scRNA platform in yeast. A strain with a tet promoter driving a fluorescent protein reporter was transformed to express dCas9, scRNAs targeting the tet operator, and the corresponding VP64 fusion proteins (page 341, first column, fourth paragraph (claim 32). Zalatan et al. further describe that the sgRNA is extended with a MS2 viral RNA sequence, which is a MCP RNA-binding site (page 341, first column, fourth paragraph). 
Zalatan et al. lack the sgRNA wherein the RNA binding sites are PUF domain-Binding Sequence (PBS), wherein each of said one or more copies of the PBS binds to the same or a different PUF domain (claim 1), wherein each of said one or more copies of the PBS has about 8 nucleotides (claim 17), and wherein a PBS of the sequence 5’-UGUAUGUA-3’ that can be bound by the PUF domain PUF(3-2), a PBS of the sequence 5’-UUGAUAUA-3’ that can be bound by the PUF domain PUF(6-2/7-2) (claim 18).
Wang et al. are directed to transcription regulation and describe a DNA binding ribonucleoprotein with an extended RNA comprising PUF domain-Binding Sequence (PBS), wherein each of said one copy of the PBS binds to the same PUF domain (paragraph [0305], figure 27) (claim 1), wherein each of said one copy of the PBS has about 8 nucleotides (paragraph [0305], figure 27) (claim 17), and wherein a PBS of the sequence 5’-UGUAUGUA-3’ that can be bound by the PUF domain PUF(3-2), a PBS of the sequence 5’-UUGAUAUA-3’ that can be bound by the PUF domain PUF(6-2/7-2) (see table 5) (claim 18).
Because both Zalatan et al. and Wang et al. teach extended RNAs complexed with RNA binding proteins fused to transcription regulators, it would have been obvious to a person of ordinary skill in the art at the time of filing to substitute the RNA binding sites of Zalatan et al. with the PUF binding sites of Wang et al. to achieve the predictable result of producing a ribonucleoprotein complex that regulates transcription. Given the teachings of the prior art and the level of the ordinary skilled artisan at the 
Accordingly, Zalatan et al. as evidenced by Qi et al., in view of Wang et al. render obvious claims 1-4, 11-13, 15, 17-18, 21, 24-26 and 32.
Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Zalatan et al. and Wang et al. does not teach or suggest the RNA as claimed. Zalatan et al. does not teach the gRNA with PBS sites and Wang et al. teaches an RNA target with an RNA-binding protein site, but does not teach or suggest having PBS sites, let alone a Cas9-binding sequence.
However, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Zalatan et al. teach an RNA comprising a DNA-targeting sequence, a Cas9-biding sequence, and binding sites for an effector protein. Wang et al. teach an RNA molecule comprising a protein biding sequence and PBS sites to bind PUF domains fused to effector proteins. Therefore, it would have been obvious to replace the effector protein binding sites of Zalatan et al. with the PBS sites of Wang et al. to bind PUF domains fused to effector proteins.
Accordingly, the rejection is still deemed proper and is therefore maintained.

Claims 1-4, 11-13, 15, 17-18, 21, 24-26, 32 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalatan et al. as evidenced by Qi et al. in view of Wang et al., as applied to claims 1-4, 11-13, 15, 17-18, 21, 24-26 and 32 above, and further in view of Stratagene (1988 catalog, page 39). This rejection is maintained
Zalatan et al. in view of Wang et al. are directed to expression vectors and render obvious claims 1-4, 11-13, 15, 17-18, 21, 24-26 and 32 as applied above. Zalatan et al. further describe (1) vector encoding the sgRNA; (2) a second vector encoding the Cas9 protein; and, (3) a third vector encoding one or more RNA binding domains, each fused to an effector domain (mammalian codon-optimized S. pyogenes dCas9 with three C-terminal SV40 NLSs was expressed from a constitutive Tdh3 or inducible Gal10 promoter. RNA-binding proteins MCP, PCP, and Com were expressed with an N-terminal SV40 NLS and a C-terminal VP64 fusion domain. All protein expression constructs are provided in Table S5. sgRNA constructs were expressed from the pRS316 CEN/ARS plasmid; page 349, first column, fourth paragraph) (claim 50).
Zalatan et al. in view of Wang et al. lack said vectors in a kit.
Stratagene describes incorporating components into kits (page 39, column 1).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing to combine the vectors of Zalatan et al. in view of Wang et al. into a kit format as discussed by Stratagene catalog since the Stratagene catalog teaches a motivation for combining reagents of use in an assay into a kit, "Each kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  Thus, one need not purchase gram 
Accordingly, Zalatan et al. as evidenced by Qi et al., in view of Wang et al. and further in view of Stratagene render obvious claims 1-4, 11-13, 15, 17-18, 21, 24-26, 32 and 50.
Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. Applicant argues that Stratagene does not cure the deficiencies of Zalatan et al. in view of Wang et al.
However, the examiner has already addressed Applicant’s arguments directed to Zalatan et al. and Wang et al. above. Accordingly, the rejection is still deemed proper and is therefore maintained.

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-2, 4, 15, 17-18, 25-26, 32 and 50 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-47, 49-50, 60-61, 64, 66 and 68-69 of copending Application No. 16/333,134. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of instant claims 1-2, 4, 15, 17-18, 25-26, 32 and 50 is also encompassed by claims 46-47, 49-50, 60-61, 64, 66 and 68-69 of copending Application No. 16/333,134, namely a sgRNA comprising: (1) a DNA-targeting sequence that is complementary to a target polynucleotide sequence; (2) a Cas9-binding sequence; and, (3) one or more copies of a PBS, wherein each of said one or more copies of the PBS binds to the same or a different PUF domain; wherein a Cas9 protein is capable of forming a complex with the polynucleotide by binding to the Cas9-binding sequence.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. Applicant requests that this rejection be held in abeyance.
However, that is not a proper response to the outstanding rejection. Accordingly, the rejection is maintained.

Claims 1-4, 17-18, 25-26 and 50 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 14-16 and 23 of copending Application No. 16/333,137. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of instant claims 1-4, 17-18, 25-26 and 50 is also encompassed by claims 1, 9, 14-16 and 23 of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. Applicant requests that this rejection be held in abeyance.
However, that is not a proper response to the outstanding rejection. Accordingly, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636